UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1571




In re:   SHAD EVERETTE ELLIS,



                Petitioner.




                On Petition for a Writ of Mandamus
                      (3:10-cv-00076-MOC-DSC)


Submitted:   August 18, 2011                 Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shad Everette Ellis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shad Ellis petitions for a writ of mandamus seeking an

order compelling the district court to act on his notice of

default judgment.            We conclude that Ellis is not entitled to

mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.       Kerr   v.    United   States

Dist.    Court,      426   U.S.   394,    402    (1976);    United   States    v.

Moussaoui,     333    F.3d     509,   516-17    (4th Cir. 2003).       Further,

mandamus relief is available only when the petitioner has a

clear right to the relief sought.               In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).

             Ellis is not entitled to a default judgment, nor is

the district court under a duty to grant such a judgment.                  Thus,

the relief sought by Ellis is not available by way of mandamus.

Accordingly, we deny the petition for writ of mandamus.                       We

dispense     with     oral     argument   because    the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 PETITION DENIED




                                          2